     Case 1:20-cr-00425-GHW Document 27USDC
                                         FiledSDNY
                                               02/11/21 Page 1 of 1
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC #:
                                             DATE FILED: 2/11/2021
 MEMORANDUM ENDORSED
                                               February 11, 2021


 VIA ECF and Email
 Honorable Gregory H. Woods
 United States District Judge
 United States Courthouse
 500 Pearl Street
 New York, NY 10007

              RE: United States v. Lorry Gonzalez, 20 Cr. 425 (GHW)

 Dear Judge Woods:

        I write to ask that Ms. Gonzalez’ bail be modified to allow her to visit
 her sister in Pennsylvania this Saturday, February 13, 2021. She will return
 the same day. Both Ms. Gonzalez and her sister have been observing all CDC
 Covid-19 guidelines. If permitted, Ms. Gonzalez will bring her minor son to
 visit with her sister in her home. I have spoken with AUSA Jacob Warren
 who consents to this day trip.

      Ms. Gonzalez’s sister’s name is Denise Igartua and her address is
 50 Hammels Ct; Willow Street, PA.

       I thank the Court for its attention to this matter.

                                        Respectfully submitted,

                                        /s

                                        Grainne E. O’Neill

Application granted. The conditions of Ms. Gonzalez's supervised release are
modified as follows: Ms. Gonzalez may travel to, and return from, her sister's home
in Pennsylvania on February 13, 2021. Ms. Gonzalez must travel directly to, and
return directly from, that home on that date. No deviations are permitted.
The Clerk of Court is directed to terminate the motion pending at Dkt. No. 25

SO ORDERED.
February 11, 2021
